 Case 2:20-cv-00173-LEW Document 8 Filed 07/28/20 Page 1 of 2               PageID #: 25



                         UNITED STATES DISTRICT COURT

                                   DISTRICT OF MAINE

 FAWAZ SALEH HASSAN,                           )
                                               )
                      Plaintiff,               )
                                               )
 V.                                            )     Case No.: 2:20-cv-00173-LEW
                                               )
 UNITED STATES DEPARTMENT OF                   )
 AGRICULTURE,                                  )
                                               )
                      Defendant.               )


                ORDER AFFIRMING RECOMMENDED DECISION
                       OF THE MAGISTRATE JUDGE

       On June 30, 2020, the United States Magistrate Judge filed with the court, with

copies to the parties, his Recommended Decision on Plaintiff’s Complaint pursuant to 28

U.S.C. § 1915(e)(2)(B). The time within which to file objections expired on July 15, 2020,

and no objections have been filed. The Magistrate Judge notified the parties that failure to

object would waive their right to de novo review and appeal.

       It is, therefore, ORDERED that the Recommended Decision of the Magistrate Judge

is hereby AFFIRMED and ADOPTED. Plaintiff’s Complaint is DISMISSED WITH

PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)(B) for lack of jurisdiction to hear his

appeal.

       SO ORDERED.

       Dated this 28th day of July, 2020.

                                             /s/ Lance E. Walker
                                            UNITED STATES DISTRICT JUDGE
Case 2:20-cv-00173-LEW Document 8 Filed 07/28/20 Page 2 of 2   PageID #: 26




                                                                              2
